   Entered on Docket December 4, 2018

                                                      Below is the Order of the Court.

   1

   2                                                  _____________________
                                                      Mary Jo Heston
   3                                                  U.S. Bankruptcy Judge
                                                      (Dated as of Entered on Docket date above)
   4

   5

   6
________________________________________________________________
   7

   8

   9
                                  UNITED STATES BANKRUPTCY COURT
  10
                           WESTERN DISTRICT OF WASHINGTON, TACOMA
  11

  12
       In re:                                                  )   CHAPTER 11 BANKRUPTCY
  13                                                           )
       Magar Edward Magar                                      )   CASE NO.: 15-41415-MJH
  14                                                           )
                                                               )   ORDER GRANTING MOTION FOR
  15                                                           )   RELIEF FROM STAY BY U.S. BANK
  16                                                           )   TRUST NATIONAL ASSOCIATION,
                                Debtors.                       )   AS TRUSTEE OF THE IGLOO SERIES
  17                                                           )   III TRUST
                                                               )
  18                                                           )
                                                               )
  19

  20
                This matter came before the Court upon U.S. Bank Trust National Association, as Trustee of the
  21
       Igloo Series III Trust, its successors and assigns (“Creditor”) motion for relief from stay. The Court
  22
       considered the motion and any opposition thereto and the matters on record. An Adequate Protect
  23
       Order was entered into on December 7, 2016. It appears for the reasons stated in the Declaration
  24
       Regarding Default Under the Adequte Protection Order that the stay should be lifted as to enforcement
  25
       of the Deed of Trust that is the subject of Creditor’s motion and further as to the property located at
  26
       14102 NE 40th St., Vancuver WA 98682 (“Property”) and legally described as set forth in the Deed of
  27
       Trust attached to the declaration on file with the Court and on Exhibit “A” attached hereto.
  28
       ORDER GRANTING MOTION                                                 The Law Offices of Michelle Ghidotti
       FOR RELIEF FROM STAY – Page 1                                                       1920 Old Tustin Ave.
                                                                                           Santa Ana, CA 92705
                                                                                              Tele: 949-427-2010
Case 15-41415-MJH          Doc 431      Filed 12/04/18        Ent. 12/04/18 09:27:50            Pg. 1 of 3
  1             IT IS THEREFORE ORDERED that pursuant to 11 U.S.C § 362(d):

  2         1. The automatic stay is terminated as it applies to Movant to allow Movant to immediately

  3             proceed with an complete any and all contractual and statutory remedies incident to the security

  4             interest held in the Property located at 14102 NE 40th St., Vancuver WA 98682 and legally

  5             described as set forth on Exhibit “A” , including taking any action necessary to obtain

  6             possession of the Property;

  7         2. The 14-day stay described by Bankruptcy Rule 4001(a)(3) is waived;

  8         3. Movant may offer and provide Debtors with information regarding a potential forbearance

  9             agreement, loan modification, refinance agreement, or other loan workout/loss mitigation

 10             agreement and to enter into such agreement with Debtors;

 11         4. Thee attorney’s fees and costs incurred by Movant for filing the instant Motion be included in

 12             the outstanding balance of the Note as allowed under applicable non-bankruptcy law; and

 13         5. This Order shall be binding and effective despite any conversion of this bankruptcy case to a

 14             case under any other Chapter of Title 11 of the United States Code.

 15

 16                                                     ///End of Order///

 17

 18
 19
      Presented By:
 20
      By:       /s/ Kristin A. Zilberstein
 21             Kristin A. Zilberstein, Esq. WSBA# 47798
                Attorneys for U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
 22

 23

 24

 25

 26

 27

 28
      ORDER GRANTING MOTION                                                  The Law Offices of Michelle Ghidotti
      FOR RELIEF FROM STAY – Page 2                                                        1920 Old Tustin Ave.
                                                                                           Santa Ana, CA 92705
                                                                                              Tele: 949-427-2010
Case 15-41415-MJH          Doc 431      Filed 12/04/18       Ent. 12/04/18 09:27:50             Pg. 2 of 3
  1
                                              EXHIBIT "A"
  2
      Lot 57, CHRIS’ CROSSING, according to the plate thereof, recorded in Volume “G” of Plats,
  3   page 616, records of Clark County, Washington.
  4

  5                                   Situate in the County of CLARK, State of WASHINGTON

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      ORDER GRANTING MOTION                                       The Law Offices of Michelle Ghidotti
      FOR RELIEF FROM STAY – Page 3                                             1920 Old Tustin Ave.
                                                                                Santa Ana, CA 92705
                                                                                   Tele: 949-427-2010
Case 15-41415-MJH       Doc 431       Filed 12/04/18   Ent. 12/04/18 09:27:50        Pg. 3 of 3
